01/28/2022



                IN THE SUPREME COURT OF THE
                     STATE OF MONTANA

                       Case No. DA 21-0533


STAND UP MONTANA, a Montana non-profit Corporation; CLINTON
DECKER; JESSICA DECKER; MARTIN NORUNNER; APRIL MARIE
DAVIS; MORGEN HUNT; GABRIEL EARLE; ERICK PRATHER;
BRADFORD CAMPBELL; MEAGAN CAMPBELL; AMY ORR and
JARED ORR,

         Plaintiffs and Appellants,

    v.

MISSOULA COUNTY PUBLIC SCHOOLS, ELEMENTARY DISTRICT
NO. 1, HIGH SCHOOL DISTRICT NO. 1, MISSOULA COUNTY,
STATE OF MONTANA; TARGET RANGE SCHOOL DISTRICT NO.
23; and HELLGATE ELEMENTARY SCHOOL DISTRICT NO. 4,

         Defendants and Appellees,


STAND UP MONTANA, a Montana non-profit corporation; JASMINE
ALBERINO, TIMOTHY ALBERINO, VICTORIA BENTLEY, DAVID
DICKEY, WESLEY GILBERT, KATIE GILBERT, KIERSTEN
GLOVER, RICHARD JORGENSON, STEPHEN PRUIETT, LINDSEY
PRUIETT, ANGELA MARSHALL, SEAN LITTLEJOHN, and
KENTON SAWDY,


         Plaintiffs and Appellants,

    v.
BOZEMAN SCHOOL DISTRICT NO. 7, MONFORTON SCHOOL

DISTRICT NO. 27, and BIG SKY SCHOOL DISTRICT NO. 72,

    Defendants and Appellees.


         On Appeal from the Montana Fourth Judicial District Court
                Missoula County, Cause No. DV-21-1031
                        Before Hon. Jason Marks

       On Appeal from the Montana Eighteenth Judicial District Court
                Gallatin County, Cause No. DV-21-975B
                     Before Hon. Rienne H. McElyea


 ORDER GRANTING MONTANA STATE LEGISLATORS MOTION
          FOR LEAVE TO FILE AMICUS CURIAE

Quentin M. Rhoades                       Elizabeth A. Kaleva
RHOADES & ERICKSEN, PLLC                 Kevin A. Twidwell
430 Ryman Street                         Elizabeth A. O’Halloran
Missoula, Montana 59802                  KALEVA LAW OFFICES
Telephone: 406-721-9700                  1911 S. Higgins Ave.
qmr@montanalawyer.com                    P.O. Box 9312
courtdocs@montanalawyer.com              Missoula, MT 59807
For Appellants                           eakaleva@kalevalaw.com
                                         ktwidwell@kalevalaw.com
                                         boholloran@kalevalaw.com
                                         For Appellees
Abby Jane Moscatel
BLACKTAIL LAW GROUP, PLLC
P.O. Box 931
Lakeside, MT 59922
Telephone: 406-318-7223
amoscatel@blacktaillaw.com
                                     2
For Montana Legislators Moving
to File Amicus Curiae


           Upon motion of Montana State Legislators Sen. Theresa

Manzella, SD 44 (Sponsor); Sen. David Howard, SD 29; Sen. Carl

Glimm, SD 02; Sen. Greg Hertz, SD 06; Sen. Steve Hinebauch, SD 18;

Sen. Keith Regier, SD 03; Sen. Bob Keenan, SD 05; Sen. Cary Smith,

SD 27; Rep. Matt Regier, HD 04; Rep. John Fuller, HD 08; Rep. Steven

Galloway, HD 24; Rep. Steve Gunderson, HD 01; Rep. Jedediah Hinkle,

HD 67; Rep. Mark Noland, HD 10; Rep. Ron Marshall, HD 87; Rep. Bob

Phalen, HD 36; Rep. Amy Regier, HD 06; Rep. Kerri Seekins-Crowe,

HD 43; Rep. Lola Sheldon-Galloway, HD 22; Rep. Derek Skees, HD 11;

Rep. Brad Tschida, HD 97; Rep. Barry Usher, HD 40; Rep. Sue Vinton,

HD 56; Rep. Paul Fielder, HD 13; Rep. Becky Beard, HD 80; and Rep.

Jerry Schillinger, HD 37, and for good cause shown,

     IT IS HEREBY ORDERED that Montana State Legislators’

motion is GRANTED. The Montana State Legislators shall have up to

February 7, 2022, in which to file their Friend of the Court Brief.




                                    3

                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                    January 28 2022